       Case: 4:20-cv-00159-SA-JMV Doc #: 8 Filed: 10/15/20 1 of 1 PageID #: 121




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JERMAL BODDIE                                                                          PLAINTIFFS

V                                         CIVIL ACTION CAUSE NO.: 4:20-CV-159-SA-JMV

ALLSTATE INSURANCE COMPANY et al.                                                   DEFENDANTS

                                              ORDER

       This cause came to be heard on the unopposed motion of defendant, Allstate Insurance

Company, requesting an extension of time within which to file an answer or responsive pleading

and to stay this case for a period of ninety (90) days. The court, being advised in the premises and

that the motion is unopposed, finds that the motion should be granted.

       THEREFORE, IT IS, HEREBY, ORDERED that the defendant is granted an extension up

to and including January 15, 2021, to file their answer or other responsive pleading in the above

styled cause. Further, this case is stayed until the earlier of January 15, 2021, or the date an answer

or other responsive pleading is filed. This order may be amended, sua sponte, by further order of

the court.

       SO ORDERED, this the 15th day of October, 2020.

                                               _/s/ Jane M. Virden__________________
                                               HONORABLE JANE M. VIRDEN
                                               UNITED STATES MAGISTRATE JUDGE
